Citation Nr: 0110001	
Decision Date: 04/05/01    Archive Date: 04/11/01

DOCKET NO.  00-07 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an earlier effective date for the assignment 
of a 10 percent disability rating for a service-connected low 
back disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel






INTRODUCTION

The veteran's active military service extended from July 1951 
to July 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 hearing officer's decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana.  That rating decision found 
clear and unmistakable error in a prior rating decision and 
granted service connection for a low back disorder.  That 
decision also assigned a noncompensable (0%) disability 
rating effective from July 23, 1955 and assigned a 10 percent 
disability rating, effective March 23, 1998. 


REMAND

The veteran separated from active military service in July 
1955, and shortly thereafter he filed a claim for service 
connection for a low back disorder.  This claim was denied by 
a December 1955 RO rating decision.  The basis for the denial 
was that, even though the service medical records revealed 
that the veteran injured his back during service, a November 
1955 VA medical examination diagnosed the veteran with 
sacralization of the L5-S1 vertebrae which was identified as 
a congenital abnormality.  

In September 1998 the veteran applied to reopen his claim for 
service connection for a low back disorder.  The veteran 
submitted a variety of service department, VA, and private 
medical records to support his application to reopen his 
claim.  The veteran had a personal hearing before a RO 
hearing officer in February 1999.  In June 1999 the hearing 
officer rendered a decision.  Rather than just finding that 
new and material evidence had been submitted, reopening the 
claim, and granting service connection, the hearing officer 
found clear and unmistakable error in the December 1955 
rating decision.  The RO granted service connection at a 
noncompensable disability rating effective from July 23, 1955 
and assigned a 10 percent disability rating, effective March 
23, 1998.  The veteran asserts that he warrants the 
assignment of a 10 percent disability rating effective from 
July 23, 1955, the original date of service connection.

The law states that " [p]revious determinations which are 
final and binding, 
including decisions of service connection . . .  will be 
accepted as correct in the absence of clear and unmistakable 
error.  Where evidence establishes such error, the prior 
decision will be reversed or amended.  For the purpose of 
authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal of a prior decision on 
the grounds of clear and unmistakable error has the same 
effect as if the corrected decision had been made on the date 
of the reversed decision.  38 C.F.R. § 3.105 (a) (2000) 

At the time of an initial rating, separate, or staged, 
ratings can be assigned for separate periods of time based on 
the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The effective date of an increased rating is the date of 
receipt of claim or date entitlement arose, whichever is 
later.  The "[e]arliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
claim is received within 1 year from such date otherwise, 
date of receipt of claim.  38 C.F.R. § 3.400 (o) (2000).  

The key question in the present case is:  at what point in 
time does the evidence show that the veteran's service-
connected low back disability warrants a 10 percent 
disability rating?  Critical to this question is the exact 
nature of the veteran's back disability and the diagnostic 
code under which it is rated.  

There is a finite amount of medical evidence of record.  The 
Board has summarized this evidence below.  The Board 
specifically requests the physician conducting the VA 
examination ordered below to review this summary of the 
veteran's medical history along with the medical records in 
the veteran's claims file.  

The veteran's active duty service medical records are of 
record and appear to be complete.  The July 1951 entrance 
examination report indicates that the veteran's spine was 
normal with no abnormalities noted by the examining 
physician.  The veteran was admitted for hospital treatment 
from August 31, 1952 to September 11, 1952.  The narrative 
summary reveals that the veteran was admitted with "chief 
complaint of low back pain.  Patient states that he injured 
his back while jumping over hurdles on the base track field.  
Past history revealed that he injured his back the same way 
in high school.  Physical examination was essentially 
negative and patient was place on bed rest and sedation.  He 
improved gradually and was finally discharged to duty on 11 
Sep 52."  The accompanying x-ray examination report revealed 
an assessment of "old fracture of pedicle of L-4 on right."  
The diagnosis was lumbosacral joint sprain.  Treatment 
records dated October 1954 show that the veteran again had 
complaints of low back pain.  The veteran's 1952 
hospitalization and old fracture were noted.  In November 
1954 his continued complaints of low back pain were treated 
with taping and splints.  In March 1955, x-ray examination of 
the spine was again conducted.  The report stated that there 
"appears an old deformity of L-4.  Probably a result of old 
injury.  However, no other evidence of abnormality noted."  
In June 1955 a separation examination of the veteran was 
conducted.  The veteran's spine was normal with no 
abnormalities noted by the examining physician.  However, the 
examining physician noted that the veteran "fractured 5th 
lumbar vertebra 1952, hospitalized in Japan from Sep 1 to Sep 
12, 1952.  Physical profile was changed to 2 under upper 
extremities, was told to do no heavy lifting, physical 
therapy treatment until November 1954, no comp[lications], no 
seq[uela]."  At this point the Board notes discrepancies in 
this notation.  There is no evidence in any of the service 
medical records contemporaneous with the veteran's back 
injury in 1952 that he fractured a vertebra at that time.  
The x-ray evidence of record revealed that the veteran had an 
old fracture at L4, not L5 as indicated on the separation 
examination.  All of the x-ray evidence identifies the L4 
fracture as old and preceding the injury in 1952.  

In November 1955 a VA examination of the veteran was 
conducted.  The veteran related a history of inservice back 
injury to the examining physician.  The veteran complained of 
low back pain radiating to the left sacroiliac region.  
Physical examination was essentially normal.  Some discomfort 
on extension of the lumbosacral spine was noted.  In summary 
the examining physician noted the veteran's inservice back 
injury and that he had been diagnosed with a fracture of the 
right pedicle of L4 at one point.  However, the physician 
indicated that the veteran's current back function was "very 
much within normal limits."  X-ray examination of the 
lumbosacral spine was conducted and was negative for 
fracture, dislocation, or bone pathology.  Sacralization of 
L5 and S1 was noted along with spina bifida occulta of S2.  
The examination diagnosis was "sacralization of L5 - 
congenital abnormality of lumbar spine."  

The veteran submitted a copy of a service department reserve 
service physical examination dated November 1956.  Again the 
veteran's spine was normal with no abnormalities noted by the 
examining physician.  The examination report notes "injured 
back 1952 during physical education program.  Wore brace for 
a week - injury due to heavy lifting.  Applied for disability 
in 1952 but was refused.  Full range of motion at this time; 
no comp no seq."  

A March 1998 private radiology report reveals an impression 
of minimal degenerative changes of the lumbar spine.  
Specifically no evidence of spondylolysis or 
spondylolisthesis was noted.  

In January 1999, x-ray examination of the veteran's spine was 
conducted at a VA medical center (VAMC).  The impression was 
"mild degenerative changes" and the L5-S1 transitional 
vertebra (sacralization) was also noted.  

A February 1999 letter from Dr. Brown was submitted.  This 
letter indicated that x-rays were reviewed and that they 
showed the "interspace of L-5 and S-1 is calcified with 
Arthritic changes with probable disc involvement.  . . .  It 
is as likely as not, that the changes noted in the interspace 
of L-5 and S-1, is [sic] due to the injury incurred while on 
active duty in the service."  To summarize, this letter 
indicates that the veteran has arthritis at L5-S1 and that it 
is due to an injury during service.  We note that this 
medical opinion does not take into account that the x-ray 
evidence in 1955 noted that L5 -S1 was sacralized.  

A February 1999 letter from Dr. Drez, another private 
physician, indicates that he also reviewed the January 1999 
VA x-rays of the veteran's spine.  His opinion was that the 
veteran had degenerative changes and an old grade I 
spondylolisthesis of L5-S1, and that the trauma during 
service caused these abnormalities.  We note that all other 
radiology evaluations of record do not concur in the 
diagnosis of spondylolisthesis.  

The hearing officer has characterized the veteran's service-
connected low back disability as "fracture of vertebra, L5; 
spondylolisthesis ( sacralization) of L5 on S1; history of 
lumbosacral strain."  The hearing officer indicates that the 
veteran's disability is rated under diagnostic code 5285 for 
residuals of fracture of vertebra and diagnostic code 5292 
for limitation of motion of the spine.  As the Board can 
surmise from the medical history above, this does not appear 
to be an entirely appropriate classification of the veteran's 
low back disorder.  There is no evidence of any fracture of 
the spine during service.  An old fracture at L4 was noted, 
but apparently healed without any detectable deformity.  The 
current evidence of record is that the veteran has 
degenerative changes (arthritis) of the lumbar spine.  
However, whether the changes at L5-S1 are truly arthritic in 
nature and caused by the inservice lumbar strain, or the 
result of congenital sacralization is also in question.  At 
best the medical opinions of record relate the veteran's 
current arthritis of the lumbar spine to his inservice 
injury.  The presence of detectable residuals of a fractured 
vertebra detectable is questionable, at best.  

A VA examination of the veteran needs to be conducted to 
ascertain the exact nature of he current back disability so 
that it can be properly rated.  Once the exact nature of the 
back disability, and the proper diagnostic code are 
ascertained, then can it be determined if the evidence dating 
back to 1955 shows that a compensable rating is warranted.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that when the 
medical evidence is inadequate, VA must supplement the record 
by seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held that 38 C.F.R. §§ 4.40, 
4.45 (2000) were not subsumed into the diagnostic codes under 
which a veteran's disabilities are rated.  Therefore, the 
Board has to consider the "functional loss" of a 
musculoskeletal disability under 38 C.F.R. § 4.40 (2000), 
separate from any consideration of the veteran's disability 
under the diagnostic codes.  DeLuca, 8 Vet. App. 202, 206 
(1995).  Functional loss may occur as a result of weakness or 
pain on motion of the affected body part.  38 C.F.R. § 4.40 
(2000).  The factors involved in evaluating, and rating, 
disabilities of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (2000).  These 
factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca, 8 Vet. App. 202, 206-07 
(1995).  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  At his hearing, the veteran 
testified that he was treated for his low back pain 
subsequent to service by a private physician who is now dead; 
he indicated that these treatment records are unavailable.  
The veteran should still be notified that any medical records 
related to treatment of his back pain prior to the current 
effective date of March 1998 would be helpful to support his 
claim for an earlier effective date, and that he should 
provide the information related to any such records.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should contact the veteran and 
request him to provide the dates of his 
reserve service and provide any copies of 
service department records he has related 
to this service.  

3.  The RO should contact the service 
department and/or the appropriate records 
depository and request complete copies of 
the veteran's service medical records 
related to his period of reserve service 
in the U.S. Air Force Reserve on or about 
1956.  

4.  The RO should notify the veteran that 
any medical records related to treatment 
of his back pain prior to the current 
effective date of March 1998 would help 
support his claim for an earlier 
effective date.  The veteran should be 
asked to provide a list containing the 
names of all health care professionals 
and/or facilities (private and 
governmental) where he had been treated 
for his low back disability.  
Subsequently, and after securing the 
proper authorizations where necessary, 
the RO should make arrangements in order 
to obtain all the records of treatment 
from all the sources listed by the 
veteran which are not already on file.  
All information obtained should be made 
part of the file.  The RO should also 
obtain all the records of any treatment 
at VA facilities which are not already on 
file.  

5.  The veteran should be accorded the 
appropriate VA examination for evaluation 
of a lumbosacral spine disability.  The 
claims folder and a copy of this remand 
must be made available and reviewed by the 
examiner prior to the examination.  All 
necessary tests should be conducted, and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The report of examination should 
be comprehensive and include a detailed 
account of all manifestations of 
lumbosacral spine pathology found to be 
present.  The examining physician should 
provide complete rationale for all 
conclusions reached.  

a.  With respect to the functioning of 
the veteran's  lumbar spine, attention 
should be given to the presence or 
absence of pain, any limitation of 
motion, swelling, muscle spasm, 
ankylosis, crepitus, neuropathy, 
radiculopathy, absent ankle jerk, loss 
of lateral motion, Goldthwait's sign, 
deformity or impairment.  The examiner 
should provide complete and detailed 
discussion with respect to any 
weakness; fatigability; incoordination; 
restricted movement; or, of pain on 
motion.  The examiner should provide a 
description of the effect, if any, of 
the veteran's pain on the function and 
movement of his lumbar spine.  See 
DeLuca v. Brown, 8 Vet. App. 202 
(1995); See 38 C.F.R. § 4.40 (2000) 
(functional loss may be due to pain, 
supported by adequate pathology).  In 
particular, it should be ascertained 
whether there is additional motion lost 
due to pain on use or during 
exacerbation of the disability.

b.  The examiner is requested to 
comment on the degree of limitation on 
normal functioning caused by pain.  
Range of motion testing should be 
conducted and the examining orthopedist 
should specify the results in actual 
numbers and degrees.  The examiner 
should also indicate the normal range 
of motion for the areas tested and how 
the veteran's range of motion deviates 
from these norms.  

c.  The examiner is requested to review 
the veteran's medical records and the 
summary of his medical history provided 
in the body of this decision, and 
provide as specific a diagnosis of the 
veteran's current low back disability 
as possible.  The Board's review of 
this evidence, as noted in the history 
provided above, is that:  the veteran 
has sacralization of L5-S1, and that 
this is a congenital abnormality.  He 
also has degenerative (traumatic?) 
arthritis of the lumbosacral spine, but 
he has no evidence of any residual of a 
fracture of pedicle of L-4 on right 
which occurred prior to 1952.  The 
physician is requested to comment as to 
whether this is an accurate indication 
of the veteran's currently manifested 
back disabilities.  

6.  The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
report.  If the requested examination does 
not include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2000) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. App. 
461, 464 (1992); and Ardison v. Brown, 6 
Vet. App. 405, 407 (1994)

7.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


